DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 March 2022 has been entered.
Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive.
First, regarding the rejections under 35 U.S.C. 112(b), applicant indicates that these are “moot in light of the above amendments to the claims”.  However, applicant has not apparently addressed the rejection of claim 1 in this respect, or the rejection of claim 17 in this respect.  Accordingly, it is not seen by the examiner as to how these issues might be “moot”.
In this respect, applicant claims (by amendment) in claim 1, an “apparatus” “comprising” a “control apparatus”.  Yet, it is not clear from the specification what this (e.g., superset, open-ended) “apparatus” as recited in claim 1 might also comprise, beyond the control apparatus.  Moreover, while applicant claims the “apparatus” comprising the “control apparatus” in claim 1, i) the functions (“configured to”) recited in claim 1 are those of the (unknown) “apparatus” not the control apparatus, even while ii) the dependent claims refer back to the “control apparatus”, not the apparatus of claim 1.  As such, the vagueness of the (different apparatus) terminologies used in claim 1 renders that claim unclear (e.g., any difference between the “apparatus” and the “control apparatus” in claim 1 cannot be reasonably determined from the specification, and the dependent claims are all unclear for apparently trying to incorporate by dependency only a portion of (the “control apparatus”) of claim 1.  Because supplicant has not resolved this separate “apparatus”/”control apparatus” ambiguity in claim 1, the examiner adds new rejections under 35 U.S.C. 112(d) for the dependent claims.
Second, regarding 35 USC 102/103, while first repeating arguments provided in the interview agenda for the Interview of 25 February 2022 , applicant then continues:
“Takahashi discloses that starting from the hydraulic point Pp1, the difference (Ff1 - Fpf1, Fr1 - Fpr1) from the ideal point P1 is set as the target motor braking and driving force Fmf1 of the front wheel and the target motor braking and driving force Fmr1 of the rear wheel at the hydraulic point Pp1. See Takahashi at paragraph [0060] and Fig. 3. In stark contrast thereto, Applicants’ Claim 1 of the present application recites that starting from the ideal braking point (see point (A) in Fig. 7), the regenerative braking force is reduced in such a manner that the regenerative braking force reduction ratio matches the frictional braking force front-rear ratio. That is, in Takahashi, even if Claim 1 of the present application is applied to Takahashi and the hydraulic point Pp1 is moved parallel to the hydraulic characteristic line Lp, the hydraulic point Pp1 will not reach the ideal point P1. Accordingly, Takahashi neither discloses nor suggests that the ideal point P1 is moved in a ratio that matches the hydraulic characteristic line Lp. In light of the foregoing, and the above-amendments to the claims, it is respectfully submitted that all rejections are now moot. Accordingly, withdrawal of all rejections is most respectfully requested.”

The examiner understands that applicant indicates above that the regenerative braking force reduction ratio, which is the regenerative braking force reduction amount of the rear motor to the regenerative braking force reduction amount of the front motor, when braking in Takahashi et al. (JP, ‘891) is changed from the ideal point P1 with only regeneration (i.e., with regenerative braking levels at Ff1 and Fr1, respectively) to additionally using the hydraulic point Pp1 (i.e., in combination with regenerative braking levels at Ff1 - Fpf1 and Fr1 - Fpr1, respectively), in Takahashi et al. (JP, ‘891) is:
                
                    
                        
                            -
                             
                            F
                            p
                            r
                            1
                        
                        
                            -
                             
                            F
                            p
                            f
                            1
                        
                    
                
            ,
or simply:
                
                    
                        
                            F
                            p
                            r
                            1
                        
                        
                            F
                            p
                            f
                            1
                        
                    
                
            ,
which is also the ratio of the frictional braking force of the rear wheel to the frictional braking force at the front wheel, with Takahashi et al. (JP, ‘891) indicating at paragraph [0060] that Fpr1 is the “target hydraulic braking force” of the rear wheels “10r”, and that Fpf1 is “the target hydraulic braking force [] of the front wheels 10f”, at the hydraulic point Pp1.
Accordingly, applicant’s new arguments are not persuasive, but rather further reinforce the examiner’s understanding of Takahashi et al. (JP, ‘891).
As the examiner’s final attempt at explaining the operation of Takahashi et al. (JP, ‘891):

    PNG
    media_image1.png
    779
    1169
    media_image1.png
    Greyscale
Before regeneration (power) is limited, brake operation in Takahashi et al. (JP, ‘891) operates at the ideal point P1 (indicated by the examiner’s thick arrow below), with all braking being provided regeneratively (e.g., “only regeneration”, paragraph [0058]) from the front and rear wheel motors and no braking being provided hydraulically, and with the amounts of front and rear regenerative braking at the ideal point P1 being shown/described as “Ff1” and “Fr1”, respectively, as shown below:
Subsequently, when regeneration (power) is limited (paragraphs [0058] and [0060]), and to achieve the braking characteristics as at the ideal point P1, hydraulic braking is used to replace a portion of the (previously regenerative only) braking that provided braking at the ideal point P1, with the portion being represented by the hydraulic braking point Pp1, with front and rear amounts for the hydraulic braking portion given by Fpf1 and Fpr1, and with a remainder of the braking (to again achieve the ideal point P1) now being provided by (reduced) front and rear regenerative braking amounts (from the front and rear wheel motors) indicated as “Fmf1” and “Fmr1” at the perpendicular dark arrows below, with paragraph [0060] of Takahashi et al. (JP, ‘891) indicating, “Fmf1 = (Ff1 - Fpf1)” and “Fmr1 = (Fr1 - Fpr1)”, as shown below:

    PNG
    media_image2.png
    857
    1205
    media_image2.png
    Greyscale

Therefore, when regeneration (power) is limited, the hydraulic braking increases to the hydraulic point Pp1 with a level of hydraulic/frictional braking at the front wheels being “Fpf1”, a level of hydraulic/frictional braking at the rear wheels being “Fpr1”, and a ratio of the frictional braking force of the rear wheel to the frictional braking force of the front wheel being:
                
                    
                        
                            F
                            p
                            r
                            1
                        
                        
                            F
                            p
                            f
                            1
                        
                    
                
            
Similarly, when regeneration (power) is limited, the front regenerative braking force is reduced from Ff1 (when braking was only by regeneration; paragraph [0058]) to “Fmf1 = (Ff1 – Fpf1)” (paragraph [0060]), and the rear regenerative braking force is reduced from Fr1 to “Fmr1 = (Fr1 – Fpr1)” (paragraph [0060]), with the front regenerative braking force thus being reduced by “- Fpf1” from Ff1 and the rear regenerative braking force thus being reduced by “- Fpr1” from Fr1, to thereby provide a regenerative braking force reduction ratio, which is a ratio of the regenerative braking force reduction amount (“- Fpr1”) of the rear motor to the regenerative braking force reduction amount (“- Fpf1”) of the front motor of:
                
                    
                        
                            -
                             
                            F
                            p
                            r
                            1
                        
                        
                            -
                             
                            F
                            p
                            f
                            1
                        
                    
                    =
                    
                        
                            F
                            p
                            r
                            1
                        
                        
                            F
                            p
                            f
                            1
                        
                    
                
            
Applicant has previously argued that the (regeneration) operating points in Takahashi et al. (JP, ‘891) do not move in the direction of the hydraulic characteristic line Lp, and has drawn graphs to show how the operation of applicant’s invention would look (when regeneration was limited) if superimposed over FIG. 3 in Takahashi et al. (JP, ‘891).  The examiner below shows the position of the braking (operating) point in Takahashi et al. (JP, ‘891) when the regeneration (power) is limited:

    PNG
    media_image3.png
    1234
    1011
    media_image3.png
    Greyscale

Accordingly, applicant’s arguments are not persuasive in this respect.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)1.  Correction of the following is required: antecedent basis for the new claim terminology that the control apparatus is “permanently fastened to” the electric vehicle should be provided in the specification, without adding new matter.
Claim Interpretation
The examiner merely notes that, in the specification and claims, the “frictional braking force front-rear ratio” is defined as “a ratio of the frictional braking force of the rear wheel to the frictional braking force of the front wheel”, and not vice-versa.
Since the recitations of the “portion[s]” have been deleted from claim 1 (and other claims canceled), the examiner no longer interprets the claims under 35 U.S.C. 112(f) in the manner indicated in the previous Office action.  However, the examiner now interprets the “control apparatus” of claim 1, lines 2 and 18, and the “apparatus” of claim 1, lines 1 and 7 under 35 U.S.C. 112(f), for the reasons given previously, e.g., as explained in MPEP § 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 6 to 9, and 17 to 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1 and 2, it is unclear from the teachings of the specification what the difference is, if there is any difference, between the claimed “apparatus” and the claimed “control apparatus”, rendering the claim structure vague and/or ambiguous.  For example, the specification does not apparently refer to an “apparatus” that is not a control apparatus, a brake apparatus, or a communication apparatus.
In claim 1, line 17, “in the electric vehicle such a manner” is indefinite, grammatically incorrect, and unclear.
Claims 6 to 9 are unclear because their preambles refer to the “control apparatus for the electric vehicle [ultimately] according to claim [1]”, while claim 1, from which each of these claims ultimately depends, is directed to an “apparatus” (line 1) that includes as one of its elements a “control apparatus” (line 2).  It is unclear whether applicant is trying to claim, in claims 6 through 9, only the “control apparatus” portion (one element) of claim 1, making these claims improper dependent claims under 35 U.S.C. 112(d), and it is unclear (again) what the difference is between the “apparatus” in claim 1, line 1 that includes the control apparatus of line 2, and the “control apparatus” itself in claim 1, line 2, with the specification shedding no light on this issue.
In claim 17, lines 3 and 4 are unclear in their entireties (e.g., the phrase does not make grammatical sense, with “generating on” being unclear (e.g., generating what, and how is this generating “on” the motors?)
In claim 17, lines 12 and 13, “the request regenerative braking force to each of the front wheel and the rear wheel” now apparently has insufficient antecedent basis (e.g., because of the inserted semicolon in line 2).
In claim 17, line 13ff, “a regenerative braking force is reduced” in the “wherein” clause is indefinite (e.g., is this referring to the outputted front and/or rear motor torque of lines 5 to 8, or is this some other braking force that is somehow related to the “request regenerative braking force”, and where in the claim was a regenerative braking force generated or defined so that is could possibly be “reduced”?)  Moreover, in lines 15 to 17, “the regenerative braking force reduction amount of the rear motor” and “the regenerative braking force reduction amount of the front motor” apparently have no proper antecedent basis and are unclear.
In claims 18 and 19, lines 1 and 2, “an ideal point P1 is moved in a ratio that matches a hydraulic characteristic line Lp” is indefinite in the claim context, since it is unclear how the ideal point is defined in the claimed apparatus and method (with the examiner being unable to read limitations from the specification into the claims), how and by what the ideal point might be moved in the apparatus and method, what the hydraulic characteristic line Lp might represent and how it is defined for the claim, and how movement of the ideal point might somehow match the line, in the apparatus and method.  In this respect, applicant seems to be claiming features (e.g., P1, Lp) that describe the Takahashi et al. (JP, ‘891) reference, rather than features of applicant’s invention.
In claim 19, the “method according to claim 1” is indefinite, e.g., since claim 1 is an apparatus.  The examiner is not even sure if claim 19 was intended to depend from the “control method” of claim 17, because the preamble of claim 19 does not even match the preamble of claim 17.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim limitation “apparatus” in claim 1, line 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification apparently refers to no “apparatus” that is not a control apparatus, a brake apparatus, or a communication apparatus, so the examiner cannot determine what structure corresponds to the claimed “apparatus”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 6 to 9 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims 6 to 9 and 18 apparently attempt to depend from one element (the control apparatus) of the apparatus claim, and apparently do not/would not include the limitations of e.g., lines 9ff of claim 1.  This is improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, and 17 to 19 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takahashi et al. (Japan, 2016-111891; EPO machine translation provided previously).
Takahashi et al. (JP, ‘891) reveals (or renders obvious, as detailed below):
per claim 1, an apparatus, comprising:
a control apparatus [e.g., ECUs 51 – 53 and/or other elements of the vehicle 1 shown in FIG. 1] configured to be permanently fastened to an electric vehicle [e.g., 1 in FIG. 1], the electric vehicle including a front motor [e.g., 30f] configured to output a torque to a front wheel [e.g., 10fl, 10fr] of the electric vehicle by supply and reception of power to and from a power source [e.g., 70], a rear motor [e.g., 30r] configured to output a torque to a rear wheel [e.g., 10rl, 10rr] of the electric vehicle by supply and reception of power to and from the power source [e.g., 70], and a brake apparatus [e.g., 40, 45] capable of providing a frictional braking force to each of the front wheel and the rear wheel, the apparatus being configured to:
calculate a regenerative braking force to be generated on the front motor and the rear motor based on a request braking force requested to the electric vehicle [e.g., in the context of FIG. 2 and 3, and in particular as described at paragraph [0058], where a target braking force to be generated “only by the regenerative braking force” is to be generated as represented by the “ideal point P1” shown in FIG. 3[2], e.g., at a target braking force Ff1 for the front wheels and at a target braking force Fr1 for the rear wheels (see e.g., S13 in FIG. 2, e.g., in the case where α’ at S14 were to be zero)];
reduce the regenerative braking force based on a power limit on the power source [e.g., based on the regenerative power P regenerated to the battery 70 (paragraph [0045]), which is limited by the vehicle speed, the state of the battery, and the like (paragraph [0058]), or based on P/(W·V), wherein the regenerative braking force is reduced from the ideal point P1 in FIG. 3 according to a regenerative range (of regeneration possible power) as represented by the target motor controlling drive forces Fmf1 and Fmr1 of the front and rear wheels utilized at a hydraulic point Pp1 on the hydraulic characteristic line Lp (the front-rear distribution characteristic of the hydraulic braking force) when (at S14) the required deceleration α is greater than the regeneration possible deceleration, as represented by the regeneration possible power P divided by the weight-times-velocity of the vehicle, resulting in a non-zero hydraulic braking deceleration α’ and thus non-zero Fpf and Fpr in S15, by reducing Ff1 and Fr1 at S16 in FIG. 2 by the amounts (W·α-P/V)x and (W·α-P/V)(1-x), respectively at S16 in FIG. 2, where x is the front wheel braking force distribution ratio determined by the characteristics of the friction braking mechanisms of the front and rear wheels 10f and 10r (paragraph [0046])]; and
output an instruction for generating the frictional braking force [e.g., in the amounts of Fpf1 and Fpr1 (at point Pp1) in FIG. 3 of Takahashi et al. (JP, ‘891)] according to a regenerative braking force reduction amount, which is an amount of a reduction in the regenerative braking force, to the brake apparatus [e.g., as shown by the positive values for Fpf and Fpr in S15 of FIG. 2 when compared/contrasted to the [same] reduction (subtracted/negative) values in the equations for the (reduced) target motor driving forces Fmf and Fmr in S16 of FIG. 2]; wherein
the control apparatus is also configured to reduce the regenerative braking force [e.g., in FIG. 3 of Takahashi et al. (JP, ‘891), from the ideal point P1 in FIG. 3 where the front and rear braking forces Ff1 and Fr1 are produced “only by the regenerative braking force” as at paragraph [0058] to amounts (indicated by arrows) applied in combination with the point Pp1 in FIG. 3, where the regenerative braking forces are reduced (from Ff1, Fr1) to “Ff1 – Fpf1” and Fr1 – Fpr1” as at paragraph [0060]] in the electric vehicle such a manner that a regenerative braking force reduction ratio [e.g., the ratio of Fpr1 / Fpf1, at paragraph [0060] in Takahashi et al. (JP, ‘891), as described (by the examiner) at paragraphs 6 to 14 above], which is a ratio of the regenerative braking force reduction amount of the rear motor to the regenerative braking force reduction amount of the front motor [e.g., at paragraph [0060] and in FIG. 3 of Takahashi et al. (JP, ‘891)], matches a frictional braking force front-rear ratio [e.g., as clearly shown in FIG. 3 of Takahashi et al. (JP, ‘891) with the front and rear regenerating forces being reduced by Fpf1 and Fpr1, respectively, which exactly match the increased friction/hydraulic braking forces at the point Pp1 that are Fpf1 and Fpr1, respectively; see also paragraphs 6 to 14 above, for a more complete discussion of the mathematical “match[ing]” in Takahashi et al. (JP, ‘891)], which is a ratio of the frictional braking force of the rear wheel to the frictional braking force of the front wheel [e.g., with rear/front ratios of all friction/hydraulic/regenerative braking forces being clearly shown in FIGS. 3 to 5 of Takahashi et al. (JP, ‘891) (e.g., see the examiner’s footnote above for translated legends of FIG. 3)];
It may be alleged that the flow chart of FIG. 2 in Takahashi et al. (JP, ‘891) does not expressly reveal that the claimed [non-reduced] “regenerative braking force” is first calculated to be equal to the braking request force (e.g., that Fmf and Fmr are first calculated to be equal to the target braking forces Ff and Fr based on the required deceleration α) and that force is reduced (in view of e.g., power limits of the vehicle arising from e.g., the vehicle speed, the state of the battery, and the like (paragraph [0058])), since the flowchart of FIG. 2 does not explicitly calculate any regenerative braking force when hydraulic braking deceleration (α’) is zero, even though Takahashi et al. (JP, ‘891) performs a reduction (subtraction) when the target motor control driving forces (Fmf, Fmr) are calculated at S16 so as to accommodate the motor possible power (P) and the hydraulic braking forces.
However, paragraph [0058] of Takahashi et al. (JP, ‘891) clearly teaches that an initial ideal braking distribution point P1 may in fact represent the front wheel and rear wheel braking forces (Ff1 and Fr1) that are produced “only by the regenerative braking force”, and so Ff1 and Fr1 (or alternately Ff or Fr in S16 of FIG. 2) would have obviously been (in such a circumstance) forces calculated (e.g., in the brake ECU 53) to be forces (Fmf, Fmr) generated only by the front motor and the rear motor, e.g. such as when Ff1 (Ff) and Fr1 (Fr) were within the (possible) regenerative (braking force) range of the vehicle.
Therefore, if not inherent/implicit in Takahashi et al. (JP, ‘891), it would have been obvious at the time the application was filed to implement or modify the Takahashi et al. (JP, ‘891) vehicular braking force controller and method so that the (front and rear) regenerative braking forces were first calculated as/to be the target/ideal forces (Ff or Ff1, and Fr or Fr1, in S16 of FIGS. 2 and in FIG. 3, respectively; e.g., as shown at P1 in FIG. 3), when the braking was to be performed e.g., only by the regenerative braking force, and that the so calculated target/ideal regenerative braking forces (Ff or Ff1, and Fr or Fr1, in S16 of FIGS. 2 and in FIG. 3, respectively), thus representing circumstances when the front and rear wheel braking forces could be produced “only by the regenerative braking force” (paragraph [0058]), would have been reduced (e.g., by the subtracted amounts (W·α-P/V)x and (W·α-P/V)(1-x) representing the target hydraulic braking forces, respectively at S16 in FIG. 2, and by the amounts “-Fpf1” and “-Fpr1”, to become Fmf1 and Fmr1 in FIG. 3 and paragraph [0060]) when the required deceleration α exceeded P/(W·V) as the power limit, as shown at S14, as equivalent mathematical calculations (MPEP 2144.06, II.) or trivially obvious alternate interpretations3 of the very same mathematical operations shown and described with respect to FIGS. 2 and 3 in Takahashi et al. (JP, ‘891), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, Takahashi et al. (JP, ‘891) would have revealed or (in the alternative) rendered obvious:
per claim 6, depending from claim 1, wherein the control apparatus is also configured to calculate the regenerative braking force to be generated on each of the front motor and the rear motor [e.g., at S16 in FIG. 2 of Takahashi et al. (JP, ‘891)] based on the request braking force [e.g., corresponding to α, Wf, Wr, H, and L at S12 and S13 in FIG. 2 of Takahashi et al. (JP, ‘891)] and a front wheel load and a rear wheel load [e.g., Wf and Wr at S13 in FIG. 2 of Takahashi et al. (JP, ‘891), possibly as modified by α for the H [of the C.O.G.] and L of the vehicle in the equations of S13 (e.g., to obviously account for the well-understood weight transfer during braking/decelerating)] of the electric vehicle;
per claim 17, a control method of an electric vehicle, comprising:
acquiring a request regenerative braking force of the electric vehicle [e.g., FIGS. 2 and 3 of Takahashi et al. (JP, ‘891), as described above with respect to claim 1];
 generating on each of a front motor and a rear motor [e.g., as shown in FIG. 1 (30f and 30r)] based on a request braking force requested to the electric vehicle;
outputting, with the front motor, a torque to a front wheel of the electric vehicle by supply and reception of power to and from a power source [e.g., as shown and described above with respect to FIGS. 2 and 3 in Takahashi et al. (JP, ‘891)];
outputting, with the rear motor, a torque to a rear wheel of the electric vehicle by supply and reception of power to and from the power source [e.g., as shown and described above with respect to FIGS. 2 and 3 in Takahashi et al. (JP, ‘891)];
reducing the acquired request regenerative braking force based on a power limit on the power source [e.g., as shown and described above with respect to FIGS. 2 and 3 in Takahashi et al. (JP, ‘891), when braking changes from the ideal point P1 in FIG. 3 (implemented using only regenerative braking; paragraph [0058]) to the combination of the hydraulic point Pp1 and regenerative braking in the amounts of Fmf1 and Fmr1, when the regenerative braking (power; paragraph [0058]) is limited and cannot (by itself) obtain the required deceleration α]; and
outputting an instruction to a brake apparatus [e.g., braking mechanisms 40 in Takahashi et al. JP, ‘891)] for providing a frictional braking force corresponding to a reduction amount of the request regenerative braking force to each of the front wheel and the rear wheel to a brake apparatus [e.g., as shown and described above with respect to FIGS. 2 and 3 of Takahashi et al. (JP, ‘891), whereby forces Fpf1 and Fpr1 are produced]; wherein
a regenerative braking force of the electric vehicle is reduced [e.g., in FIG. 3 of Takahashi et al. (JP, ‘891), from the ideal point P1 in FIG. 3 where the front and rear braking forces Ff1 and Fr1 are produced “only by the regenerative braking force” as at paragraph [0058] to a regenerative range (of regeneration possible power) as represented by the target motor controlling drive forces Fmf1 and Fmr1 of the front and rear wheels utilized at a hydraulic point Pp1 in FIG. 3 where the regenerative braking forces are reduced (from Ff1, Fr1) to “Ff1 – Fpf1” and Fr1 – Fpr1” as at paragraph [0060]] in such a manner that a regenerative braking force reduction ratio [e.g., the ratio of Fpr1 / Fpf1, at paragraph [0060] in Takahashi et al. (JP, ‘891)], which is a ratio of the regenerative braking force reduction amount of the rear motor to the regenerative braking force reduction amount of the front motor [e.g., at paragraph [0060] and in FIG. 3 of Takahashi et al. (JP, ‘891)], matches a frictional braking force front-rear ratio [e.g., as clearly shown in FIG. 3 of Takahashi et al. (JP, ‘891) with the front and rear regenerating forces being reduced by Fpf1 and Fpr1, respectively, which exactly match the increased friction/hydraulic braking forces at the point Pp1 that are Fpf1 and Fpr1, respectively; and as described by the examiner at paragraphs 6 to 14 above], which is a ratio of the frictional braking force of the rear wheel to the frictional braking force of the front wheel [e.g., with rear/front ratios of all friction/hydraulic/regenerative braking forces being clearly shown in FIGS. 3 to 5 of Takahashi et al. (JP, ‘891) (e.g., see the examiner’s footnote above for translated legends of FIG. 3)];
per claim 18, depending from claim 1, wherein an ideal point P1 is moved in a ratio that matches a hydraulic characteristic line Lp [e.g., as when the front/rear regenerative braking forces are reduced Takahashi et al. (JP, ‘891), as described e.g., at paragraph [0060], with the slope of the line Lp in FIG. 3 being Fpf1/Fpr1];
per claim 19, depending from claim 1, wherein an ideal point P1 is moved in a ratio that matches a hydraulic characteristic line Lp [e.g., as when the front/rear regenerative braking forces are reduced Takahashi et al. (JP, ‘891), as described e.g., at paragraph [0060], with the slope of the line Lp in FIG. 3 being Fpf1/Fpr1];
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (Japan, 2016-111891; EPO machine translation provided previously) as applied to claim 1 above, and further in view of Tanaka et al. (5,148,883) and Amanuma et al. (2004/0238244).
Takahashi et al. (JP, ‘891) has been described above.
While Takahashi et al. (JP, ‘891) teaches that the target front and rear braking forces (Ff and Fr) are determined based on the front and rear axle weights Wf, Wr adjusted for the required (target, estimated longitudinal) deceleration α, he may not expressly teach that the wheel loads are determined e.g., from estimated (e.g., lateral) accelerations of the vehicle, although the examiner understands that (as noted by the EPO, in the corresponding European Search Opinion on 14 April 2020) these features are “well known” features in both EBD4 and ESP5 systems, and that the required (e.g., estimated) deceleration α is used by Takahashi et al. (JP, ‘891) in order to increment and/or decrement the respective front and rear weight terms Wf, Wr in the equations at S13.
However, in the context/field of regenerative braking for an electric vehicle with front and rear motors, Tanaka et al. (‘883) teaches that each wheel may be provided with a load sensor 7, either in the form of a [vertically-acting] displacement gauge at each wheel or in the form of accelerometers that measure the traveling load in the longitudinal and lateral directions of the vehicle, and that the loads at each wheel may be determined (estimated) according to the processing shown in FIGS. 2(b) and 2(c), and that the braking force may be distributed, at S8 in FIG. 2(a), according to the detected or calculated/estimated wheel loads.
Moreover, Amanuma et al. (‘244) teaches, in the context of a similar vehicle with front and rear motor/generators e.g., at paragraph [0048], that the lateral acceleration may either be detected by a special sensor or calculated according to the turning radius R and the vehicle speed (Vv) determined corresponding to the steering angle θ (e.g., claim 5).
It would have been obvious at the time the application was filed to implement or modify the Takahashi et al. (JP, ‘891) vehicular braking force controller and method so that plural front and/or rear motors would have been used for the front and rear wheels, as taught by Tanaka et al. (‘’883), and so that for determining the (ideal) target (e.g., regenerative) braking forces for each of the front and rear wheels, the load on each wheel would have been determined, e.g., using lateral acceleration sensors as taught by Tanaka et al. (‘883) and/or using lateral acceleration estimation as taught at paragraph [0048] and claim 5 of Amanuma et al. (‘244)), based on the vehicle’s detected or estimated lateral and/or longitudinal acceleration, as taught by Tanaka et al. (‘883), in order to ensure that the vehicle continues with stable travel/braking even when the loads applied to the left and right wheels differ, as taught by Tanaka et al. (‘883), and/or in order to allow the lateral acceleration to be determined with or without the special sensor as taught by Amanuma et al. (‘244), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Takahashi et al. (JP, ‘891)  Takahashi et al. (JP, ‘891) vehicular braking force controller and method would have rendered obvious:
per claim 7, depending from claim 6, wherein the control apparatus is also configured to:
calculate an estimated lateral acceleration to be generated on the electric vehicle based on a speed of the electric vehicle and a steering angle [e.g., as taught at paragraph [0048] and claim 5 in Amanuma et al. (‘244)]; and
calculate an estimated longitudinal acceleration to be generated on the electric vehicle based on an instruction for a torque to be generated on an axle of the electric vehicle [e.g., to calculate “α” at S12, etc. in FIG. 2 of Takahashi et al. (Japan, ‘891)],
wherein the control apparatus is also configured to calculate the front wheel load and the rear wheel load based on the estimated lateral acceleration [e.g., as taught by Tanaka et al. (‘883), modified by using the estimated lateral acceleration as taught by Amanuma et al. (‘244)] and the estimated longitudinal acceleration [e.g., as used both by Takahashi et al. (JP, ‘891) in FIG. 2; and by Tanaka et al. (‘883) in FIGS. 2(b) and 2(c)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Niwa et al. (2002/0030408) reveals a braking force control apparatus for a vehicle having front and rear regenerative and hydraulic (friction) brakes, where when target or actual front or rear regenerative braking forces are limited (e.g., at S80), those amounts of the target or actual (front and rear) regenerative braking forces are replaced by friction braking forces (e.g., at S90 through S110).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        2 FIG. 3 from Takahashi et al. (JP, ‘891) is reproduced below/on the next page by the examiner, together with Google translations of figure legends applied to the FIG. by the examiner:
        
    PNG
    media_image4.png
    686
    888
    media_image4.png
    Greyscale

        3 For example, in S16 of Takahashi et al. (‘JP, ‘891) , interpreting Ff and Fr as the calculated regenerative braking force (i.e., “[w]hen the target braking force is generated only by the regenerative braking force”; paragraph [0058]), and then reducing Ff and Fr by (W·α-P/V)x and (W·α-P/V)(1-x), respectively, based on the power limit.
        4 Electronic brakeforce distribution
        5 Electronic stability program